Case: 2:20-cv-00081-WOB-EBA Doc #: 1 Filed: 06/02/20 Page: 1 of 3 - Page ID#: 1




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                 NORTHERN JURY DIVISION, COVINGTON DOCKET

JAMES CHRISTOPHER CRIDER                     :         CIVIL ACTION: __________________
                                             :
                      Plaintiff,             :         JUDGE: __________________________
                                             :
v.                                           :
                                             :
LUTE SUPPLY, INC., ET AL.                    :
                                             :
                      Defendants.            :


                           NOTICE OF REMOVAL
             BY DEFENDANTS LUTE SUPPLY, INC. AND SETH ANKROM




I.   INTRODUCTION

        Defendants Lute Supply, Inc. and Seth Ankrom respectfully represent that federal

 jurisdiction over this case, which was originally filed in State court, exists on the basis of the

 determination of a federal question, 28 U.S.C. §1331. This case therefore arises within the

 original jurisdiction of this Court, and Defendants hereby remove it to this Court pursuant to 28

 U.S.C. §§1441 and 1446.

        The time in which to remove this action has not run. The Complaint received by Defendant

 Lute Supply, Inc. and the Civil Summons forms e-filed by Plaintiff in the Boone County

 Kentucky Circuit Court are collectively attached hereto as Exhibit B, pursuant to 28 U.S.C.

 §1446(a). Defendants are not aware of any other pleadings or orders filed or issued to date in the

 underlying State court action. A Civil Cover Sheet is attached hereto as Exhibit A, and

 Defendant’s Answer, Corporate Disclosure Statement, and Notice of Appearance of Counsel are

 attached hereto as Exhibits C, D, & E respectively.
Case: 2:20-cv-00081-WOB-EBA Doc #: 1 Filed: 06/02/20 Page: 2 of 3 - Page ID#: 2




    II.   STATEMENT OF GROUNDS FOR REMOVAL

           A.    Federal Question Jurisdiction1

           Plaintiff James Christopher Crider filed this action in the Boone County Kentucky Circuit

    Court, Division I, as Case Number 20-CI-00519, seeking damages as a result of Defendant’s

    allegedly unlawful employment practices. The Complaint includes claims for unlawful

    termination relating to jury service in violation of KRS §29A.160, retaliatory discharge in

    violation of the Emergency Family And Medical Leave Expansion Act as enforced pursuant to the

    Family Medical Leave Act of 1993, 29 U.S.C. §2612, and retaliatory discharge under the

    Emergency Paid Sick Leave Act as enforced pursuant to the Fair Labor Standards Act, 29 U.S.C.

    § 215. See, Plaintiff’s Complaint (contained within Exhibit B hereto) at ¶¶22, 26 & 27. Removal

    is therefore appropriate pursuant to 28 U.S.C. §1441 as these claims require the determination of

    a federal question, giving this Court jurisdiction pursuant to 28 U.S.C. §1331.

           B.    Supplemental Jurisdiction

           Plaintiff’s Complaint also contains a claim of unlawful termination relating to jury service

    in violation of KRS §29A.160. Complaint at ¶¶19 & 20. This State law claim is so related to

    Plaintiff’s federal claims that it forms part of the same case and controversy. Accordingly, this

    Court has supplemental jurisdiction over Plaintiff’s State law claim pursuant to 28 U.S.C. §1367,

    and removal of this State law claim is appropriate pursuant to 28 U.S.C. §1441(c).




1
 Additionally, and alternatively, federal jurisdiction over this case may exists by virtue of diversity of citizenship, 28
U.S.C. §1332(a)(1). Plaintiff contends to be a resident of Boone County, Kentucky. Complaint at ¶1. Lute Supply,
Inc. is an Ohio corporation, with its headquarters and principal place of business at 3920 US Highway 23, Portsmouth,
Ohio, 45662. Defendant Seth Ankrom is a resident and citizen of the State of Ohio. Accordingly, complete diversity
exists between Plaintiff and his employer, Lute Supply, and his superior Seth Ankrom. Defendants therefore reserve
all rights to assert federal jurisdiction on the alternate basis of diversity of citizenship.


                                                            2
Case: 2:20-cv-00081-WOB-EBA Doc #: 1 Filed: 06/02/20 Page: 3 of 3 - Page ID#: 3




 III.   CONCLUSION

        Plaintiff’s claims require the determination of a federal question. Federal jurisdiction is

 therefore conferred, and removal of all of Plaintiff’s claims is appropriate.

                                                Respectfully Submitted,

                                                /s/ Nathan A. Lennon
                                                Nathan A. Lennon (96205)
                                                REMINGER CO., LPA
                                                250 Grandview Avenue, Ste. 550
                                                Ft. Mitchell, KY 41017
                                                Phone: (859) 426-7222
                                                Fax: (859) 283-6074
                                                Email: nlennon@reminger.com
                                                Counsel for Defendants



                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and accurate copy of the foregoing was served this 2nd day of
June, 2020, via email and U.S. mail, upon the following:

 Christopher P. Finney
 Finney Law Firm, LLC
 4270 Ivy Pointe Blvd., Ste. 225
 Cincinnati, OH 45245
 Email: chris@finneylawfirm.com
 Counsel for Plaintiff
                                                  /s/ Nathan A. Lennon
                                                  Nathan A. Lennon (96205)




                                                 3
